 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4   SUSAN HOY, as Special Administrator of the                Case No. 2:18-CV-01403-RFB-EJY
     ESTATE OF A.D.J., a male minor (November
 5   17, 2003 – April 25, 2017), and SUSAN HOY,
     as Guardian Ad Litem of A.B.J., a female
 6   minor (December 21, 2005), DIJONAY                                      ORDER
     THOMAS, individually and as heir to A.D.J.,
 7
                    Plaintiffs,
 8
            v.
 9
     PAUL D. JONES, individually; CAROLE
10   FALCONE, individually and in her official
     capacity; PAULA HAMMACK, individually
11   and in her official capacity; COUNTY OF
     CLARK, a political subdivision of the State of
12   Nevada; DOES I-X, individuals; and ROE
     CORPORATIONS I-X; DOE CLARK
13   COUNTY DEPARTMENT OF FAMILY
     SERVICES EMPLOYEES XI-XXX;
14   individually and in their official capacities;
     BOULDER II DE, LLC, a Delaware Limited
15   Liability Company dba SIEGEL SUITES
     BOULDER 2; THE SIEGEL GROUP
16   NEVADA, INC., a Domestic Corporation, dba
     THE SIEGEL GROUP; BOULDER II LV
17   HOLDINGS, LLC, a Nevada Limited Liability
     Company; DOE EMPLOYEE SIEGEL
18   SUITES I-X,
19                  Defendants.
20

21          Before the Court is the Stipulation and [Proposed] Order to Stay Discovery (ECF No. 52).
22   The parties provide a reasonable bases for the requested stay; however, they fail to provide any status
23   check deadlines or a deadline to submit an amended discovery plan and scheduling order upon
24   resolution of the state criminal case.
25          Accordingly,
26          IT IS HEREBY ORDERED that the Stipulation and [Proposed] Order to Stay Discovery
27   (ECF No. 52) is GRANTED in part and DENIED in part.
28
                                                      1
 1          IT IS FURTHER ORDERED that discovery shall be stayed for a period of 60 days measured

 2   from the date of this Order.

 3          IT IS FURTHER ORDERED that the parties shall submit a status report regarding the

 4   progress, if any, in the state criminal case within 70 days of the date of this Order. The report shall

 5   address the need, if any, for a further stay of discovery or, in the alternative, present an amended

 6   discovery plan and scheduling order.

 7

 8          DATED: November 8, 2019

 9

10

11
                                                   ELAYNA J. YOUCHAH
12                                                 UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
